DAVIS, Commissioner.
Orville Lee Moore, a convict confined at Eddyville, has instituted this original action in this court pursuant to Ky. Constitution, § 110. In it he seeks an order of mandamus directing the respondent judge to grant him a hearing on his motion to vacate the judgment sentencing him to prison. RCr 11.42.
The petitioner asserts that his 11.42 motion was filed “nearly five weeks ago” and that he has had no notice of any action taken thereon. The present proceeding was begun here on April 13, 1965; the respondent judge was duly notified to make response herein within ten days, but has not done so.
Under these circumstances the case is ruled by Wahl v. Simpson, Judge, Ky., 385 S.W.2d 171; Helton v. Stivers, Judge, Ky., 385 S.W.2d 172; Flatt v. Wilson, Judge, Ky., 385 S.W.2d 172, and the order for mandamus must be granted.
The order of mandamus is granted and the respondent judge is directed to take steps forthwith to dispose of petitioner’s RCr 11.42 motion as may appear proper in the premises.